Mr. Chief Justice Shepard
delivered the opinion of the Court:
The main contention on behalf of the appellant is that it was error to hold that the commissioners could maintain the bill in their own names and behalf. This we think is fully met by a former decision of this court. McBride v. Ross, 13 App. D. C. 576, 579.
That the fee-simple title to the street is in the United States does not differentiate this ease from that. The control of the streets for the purpose of protecting the same from unlawful encroachments is vested in the commissioners, whether the fee thereof be in the United States, the District of Columbia, or the owners of lots abutting thereon. The organization of the District of Columbia into a municipal corporation, as pointed out in the recent case of Walter v. Macfarland, ante, 182, is peculiar. Whether the suit could have been maintained in the name of the District of Columbia we are not called upon to determine, for the power of control and regulation of the streets and parking as involved in the case at bar, is expressly conferred upon the commissioners as the executive officers of the District. There is nothing opposed to this view of their powers in the case of Walter v. Macfarland, supra. The power claimed in that case, and denied, was of an essentially different character.
Having elected to demur to the bill, thereby admitting all the facts alleged therein, and having failed to ask leave to answer when the demurrer was overruled, it is now too late to object that it was treated as his response to the rule to show cause.
The decree, as entered, was right, and must be affirmed, with costs. It is so ordered. Affirmed.